DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

In view of applicant’s amendment and arguments regarding objections to the claims, the objection is hereby withdrawn.
In view of applicant’s amendment and arguments regarding double patenting rejection of claim 39 and claims 13 – 15, 33 and 36 – 39 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant's amendment and arguments to the claims rejection are fully considered, however, they still failed to overcome the applied references, as is explained in greater detail below in the body of the rejection.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 15 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 5, 10 – 15, 33 – 35 and 39 – 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites in lines 16 – 19 (underlining by the examiner):
“the second negative phase shifting network having a fourth network topology with only a single second series shunt inductor, the first, second, third and fourth network topologies different from each other”.
First, there is no disclosure in the specification as filed of a single inductor to be in a “series shunt” configuration at the same time. However, assuming by analogy with claim 13 that the intention was for the single second inductor to be in a shunt configuration (claim 13 has the word “series” crossed out), the examiner was not able to find anywhere in the specification as filed that a negative phase shifting network may be done using a single shunt inductor. A single shunt inductor would provide only a positive phase shift, not negative. Therefore, having a single shunt inductor would result in topologies of all four networks being different however, the single shunt inductor would not provide a negative phase shifting. Conversely, if the assumption is that the single second inductor to be in a series configuration, this would provide negative phase shift, however, the fourth network topology of a single series component would be the same as the first network topology. Thus, these three limitations (that the phase shifting network being negative, the inductor being in a shunt configuration, and all four topologies being different from each other) cannot be combined as claimed. Although the applicant on page 16 of the Remarks alleges that the support for this specific configuration may be found in table 4, stage 3, this is incorrect. First, although table 4 does list negative phase shifts, it does not have a shunt inductor. Second, the portion of the table that the applicant actually lists in the middle of page 16 does not correspond to any of the tables 1 – 4 from the specification as filed. Particularly, although the numbers correspond to the stage 3 of table 4, the headings of the columns are wrong. They appear to be transposed compared to the actual table 4. Specifically, table 4 from the originally filed specification in the column headings shows series inductor, shunt capacitor and series inductor; however, in the applicant’s interpretation on page 16 of the Remarks, the headings of the columns show series capacitor, shunt inductor and series capacitor. Therefore, it is not clear how the applicant arrived at the table in the middle of page 16 of the Remarks.
The same argument applies to claim 13 having similar limitations.
Claims 2 – 3, 5, 10 – 12, 14, 15, 33 – 35 and 39 – 45 are rejected as being dependent from the rejected base claims.

Claims 1 – 3, 5, 10 – 15, 33 – 35 and 39 – 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for first and second positive and first negative phase shifting networks together with first through third network topologies, does not reasonably provide enablement for “the second negative phase shifting network having a fourth network topology with only a single second series [or .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

Claim 1 recites in lines 16 – 19 (underlining by the examiner):
“the second negative phase shifting network having a fourth network topology with only a single second series shunt inductor, the first, second, third and fourth network topologies different from each other”.
First, there is no enablement in the specification as filed of a single inductor to be in a “series shunt” configuration at the same time. However, assuming by analogy with claim 13 that the intention was for the single second inductor to be in a shunt configuration (claim 13 has the word “series” crossed out), the examiner was not able to find anywhere in the specification as filed enablement for the feature that a negative phase shifting network may be done using a single shunt inductor. A single shunt inductor would provide only a positive phase shift, not negative. Therefore, having a single shunt inductor would result in topologies of all four networks being different however, the single shunt inductor would not provide a negative phase shifting. Conversely, if the assumption is that the single second inductor to be in a series configuration, this would provide negative phase shift, however, the fourth network topology of a single series component would be the same as the first network topology. Thus, these three limitations (that the phase shifting network being negative, the inductor being in a shunt configuration, and all four topologies being different from each other) cannot be combined as claimed, and the specification as filed does not provide any enablement of such a combination. Therefore, a person of ordinary skill in the art would not be able to make a negative phase shifting network using only a single shunt inductor. Alternatively, a person of ordinary skill in the art would not be able to have all four network topologies different if using a single series inductor for a second negative phase shifting network.
The same argument applies to claim 13 having similar limitations.
Claims 2 – 3, 5, 10 – 12, 14, 15, 33 – 35 and 39 – 45 are rejected as being dependent from the rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 5, 10 – 12 and 33 – 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 16 – 19 (underlining by the examiner):
“the second negative phase shifting network having a fourth network topology with only a single second series shunt inductor, the first, second, third and fourth network topologies different from each other”.
 
As may be seen, the claim recites the single second inductor to be simultaneously in a series or a shunt configuration. Since it is impossible for the same inductor to be simultaneously in both of these configurations, it is not clear what was the intention: whether the intention was to specify the single second inductor to be in a series or a shunt configuration. For further examination, it is assumed that the single second inductor is in a series configuration since it is impossible to make a negative phase shifting network from a single shunt inductor.
Claims 2 – 3, 5, 10 – 12 and 33 – 35 are rejected as being dependent from the rejected base claim.

Claim 33 recites (underlining by the examiner):
“wherein the first positive phase shifting network and has a Pi topology, the second negative phase shifting network have a compact layout on the semiconductor die.”
 
Initially, the first part of this limitation (before the comma) is not clear with respect to the underlined portion. Secondly, the claim recites the first positive phase shifting network to have “a Pi topology”. Claim 33 depends from claim 1. Claim 1 requires the first positive phase shifting network to have only a single series capacitor, so that it cannot have “a Pi topology”. Similar claim 39 crosses out “has a Pi topology”, thus making the limitation completely clear. Therefore, it is not clear what was the intention with respect to claim 33: whether it was to still specify “has a Pi topology”, or the intention was to delete this limitation from the claim, and it is just a typo. For further examination, it is assumed that “has a Pi topology” is deleted, similar to claim 39.

Claim 12 recites the limitation "the … third phase shifting circuits".  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the second shunt inductor".  There is insufficient antecedent basis for this limitation in the claim.

For further examination, in claims 1 and 13, since the intention appears to be to have a second negative phase shifting network having a single inductor, it is assumed that the inductor is in series configuration, rather than in shunt configuration, even though this would result in the network topologies being the same for the first and fourth networks. Similarly, the same assumption is made with respect to claims 43 and 45.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 10, 13 – 15, 34, 35 and 39 – 45 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170230028 (Gamal El Din) in view of US 20190081693 (Eitan) and further in view of US 20180205358 (Onaka).
Regarding claim 1, Gamal El Din teaches “A phase shifter (shown in FIG 2A and 4 with corresponding description) comprising…”
“…at least a first phase shifting circuit (FIG 4 and paragraph 0037: One or more of the multi-state phase shifters 200 of FIG. 2A may be used as a stand-alone phase shifting component in a larger circuit. For the sake of further explanation, “a first phase shifting circuit” is mapped to the leftmost phase shifter 200 of FIG. 4) on a semiconductor die (paragraph 0011: the disclosed solution result in reduction of integrated circuit die area) that shifts at least a first degree (implicit since the purpose of the phase shifter is to shift the phase to a certain degree) and includes a first positive phase shifting network paired with a first negative phase shifting network (The internal structure of each phase shifter 200 is shown in FIG 2A. Therefore, internal components within the leftmost phase shifter 200 in FIG 4 correspond to those claimed and include “a first positive phase shifting network” such as C1 “paired with a first negative phase shifting network” such as L1), the first positive phase shifting network having a first network topology with only a single first series capacitor (C1 in FIG 2A), the first negative phase shifting network…” “…having at least…” “…a first series inductor (L1 in FIG 2A)…” 
“…at least a second phase shifting circuit (For the sake of further explanation, “a second phase shifting circuit” is mapped to the phase shifter 200 on the right side of FIG. 4) that shifts at least a second degree (implicit since the purpose of the phase shifter is to shift the phase to a certain degree.) that is different than the first degree (if each of the phase shifters 200 in FIG 4 are implemented as shown in FIG 2, when the leftmost phase shifter 200 uses C1 to shift the phase of the signal and when the rightmost phase shifter 200 uses any other component (L1, L2, C2 or THRU, as shown in FIG 2, “the second degree” of the phase shift would be different from “the first degree”)) and includes a second positive phase shifting network paired with a second negative phase shifting network (The internal structure of each phase shifter 200 is shown in FIG 2A. Therefore, internal components within the rightmost phase shifter 200 in FIG 4 correspond to those claimed and include “a second positive phase shifting network” such as C1 “paired with a second negative phase shifting network” such as L1.), the second positive phase shifting network…” “…having at least a second series capacitor (C1 in FIG 2A as applied to the rightmost phase shifter 200 in FIG 4)…” “…the second negative phase shifting network having a fourth network topology with only a single second series shunt inductor [interpreted as only “series” since only a single shunt inductor would not result in a negative phase shifting network as explained in the rejection of this claim under 35 USC 112 above] (L1 in FIG 2A as applied to the rightmost phase shifter 200 in FIG 4)…”
“…a plurality of selection switches formed on the semiconductor die (paragraph 0024: a plurality of n parallel signal paths each comprising a pair of switches Sna and Snb. The phase shift elements 202 may be physically located on the same integrated circuit (IC) die as the switch pairs Sna-Snb) that selectively couple at least one of the first and second positive or negative phase shifting networks (as may be seen from FIG 2A, in each phase shifter 200 switches “selectively couple” components L1 and C1 representing “at least one of the first and second positive or negative phase shifting networks” to the input and output RF1 and RF2))…”

Although Gamal El Din teaches that the phase shifters may be used in beam forming networks and phased array antennas (see paragraph 0004), Gamal El Din does not disclose “first and second antenna elements separated by a distance that is half of wavelength of a fundamental component of a radio frequency signal” and that the switches couple the phase shifting networks “to at least one of the first and second antenna elements.”
Eitan in FIG. 10 with corresponding description discloses a hybrid beamforming system 1005 for a transmitter. Paragraph 0098: Each transmit path 1012(1)(1) to 1012(n)(m) includes a respective variable phase shifter 1016(1)(1) to 1016(n)(m), which shifts the phase of the respective transmit signal by a respective phase shift. More detailed description of the phase shifting operation is given in paragraph 0099. Further, paragraph 0091 explicitly states that embodiments disclosed for a receiver are also applicable to the transmitter. In this respect, paragraph 0087 and FIG 8 shows an example of an antenna array in which the antenna elements 515(1)(1) to 515(n)(m) within each antenna block 510(1) to 510(n) may be spaced close together (e.g., half a wavelength of the radio signal to be received or transmitted), or in other words, “first and second antenna elements separated by a distance that is half of wavelength of a fundamental component of a radio frequency signal”. It may also be seen that respective phase shifters are coupled to the antenna elements. Eitan does not disclose the internal structure of each phase shifter 1016 thus leaving it to a person of ordinary skill in the art reading his disclosure.
Therefore, since Gamal El Din explicitly teaches that the phase shifters may be used in beam forming networks and phased array antennas (see paragraph 0004), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the phase shifter disclosed by Gamal El Din as the phase shifter 1016 of Eitan simply as design choice with predictable results and to fill in where Eitan is silent. Doing so would have provided a multi-state phase shifter circuit having both low insertion loss (IL) and good return loss with reduced number of series-connected field effect transistor (FET) switches and thereby reduced the total IL. Doing so would have also allowed to reduce the integrated circuit die area because the number of switched elements is reduced (see Gamal El Din, paragraph 0011).
In the device of Eitan using phase shifters disclosed by Gamal El Din, the switches Sna and Snb in each of the phase shifter 200 shown in FIG 2A of Gamal El Din would “selectively couple at least one of the first and second positive or negative phase shifting networks to at least one of the first and second antenna elements (antenna elements 515(1)(1) to 515(n)(m) in FIG 10 of Eitan).”

Lastly, Gamal El Din does not disclose that the first negative phase shifting network “having a second network topology that is a Pi network” which additionally includes “a first shunt capacitor” “and a second shunt capacitor”; that the second positive phase shifting network “having a third network topology that is a Tee network” which additionally includes “a first shunt inductor and a third series capacitor” and that “the first, second, third and fourth network topologies different from each other” [interpreted as only first, second and third topologies being different from each other, as explained in the rejection of this claim under 35 USC 112 above].  In Gamal El Din, the phase shifting circuits include a single capacitor or a single inductor.
In paragraph 0025, Gamal El Din states that components or devices other than those illustrated in FIG. 2 may be used as phase shift elements 202.  Paragraph 0027 also states that the multi-state phase shifter circuit 200 shows 5 parallel signal paths, but may have more than five parallel signal paths (as suggested by the dotted lines in FIG. 2A); and paragraph 0024 states that other components (e.g., inductors, capacitors, transmission lines, resistors, switches, etc.) may be added affecting the implementation. In other words, Gamal El Din does not restrict implementation of different branches of the phase shifter to specifically disclosed.

On the other side, Onaka in paragraph 0062 and FIG 2 teaches an example of a circuit configuration of a phase shifter. FIG. 2A illustrates a high pass filter phase shifter in which a phase leads (“positive phase shifting network”), and FIG. 2B illustrates a low pass filter phase shifter in which a phase lags (“negative phase shifting network”). The amount by which the phase leads and the amount by which the phase lags are each based on the number of stages of a respective LC ladder circuit. In other words, the more stages are in the LC ladder circuit, the more the phase is shifted. Obviously, the opposite is also true: the fewer stages are in the LC ladder circuit, the less the phase is shifted. Thus, Onaka teaches a first negative phase shifting network “having a second network topology that is a Pi network” (FIG 2B) which includes “a first shunt capacitor (the leftmost capacitor connected to the ground), a first series inductor (any of the inductors) and a second shunt capacitor (the rightmost capacitor connected to the ground)”; that the second positive phase shifting network “having a third network topology that is a Tee network (FIG 2A)” which includes “a second series capacitor (the leftmost capacitor in FIG 2A), a first shunt inductor (any of the inductors in FIG 2A) and a third series capacitor (the rightmost capacitor in FIG 2A)” and that “the first, second, third … network topologies different from each other (network topologies of FIG 2A, B are different from each other and also different from a single capacitor in the first positive phase shifting network disclosed by Gamal El Din)”.

Going back to the configuration disclosed by Gamal El Din in FIG 2a, it may clearly be seen that each positive or negative phase shifting circuit includes a single C- or L-component which allows only very low phase shift, as may also be seen from Table 4.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that for those cases when higher phase shifts may be required compared to those achievable by the Gamal El Din’s circuit using single components (capacitor or inductor), to implement, in any one or more of the phase shifters 200 in FIG 4 of Gamal El Din any number of positive and/or negative phase shifter(s) having higher order (more stages) LC-circuits in each branch (such as configurations shown in Onaka’s FIG 2A and B) on an as needed basis simply as design choice with predictable results, the results being the capability of providing wider range of achievable phase shifts, either or both positive and negative.
Additionally, replacing a single component positive and/or negative phase shifting networks in any of the phase shifters 200 of Gamal El Din with those disclosed by Onaka’s FIG 2A and B would merely be a substitution of one well-known circuit with another, which would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)). In this case, the predictable result would be the capability of achieving higher degrees of the phase shift.

Regarding claim 2, Gamal El Din teaches “wherein the first negative phase shifting network provides a phase shift of about equal magnitude but opposite polarity as the first positive phase shifting circuit (as may be seen from Table 4 in paragraph 0034, the phase shift provided by the inductor L1 comparing to the inherent phase shift using the THRU line is -2.8° while the phase shift provided by the capacitor C1 comparing to the inherent phase shift using the THRU line is +2.8° thus being “equal magnitude but opposite polarity”).”
When combined with Onaka’s disclosures of having different phase shifter configuration, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to still utilize the same relationship between corresponding positive and negative phase shifting networks within the same phase shifter 200 of Gamal El Din simply as design choice with predictable results, the results being providing the same phase shift whether in negative or positive direction. Additionally or alternatively, Gamal El Din discloses general configuration of the phase shifter, and recited by the claim limitation is nothing more than selecting specific values for the branches. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Gamal El Din teaches “further comprising a plurality of shunt switches configured to electrically connect one or more unselected positive or negative phase shifting networks to a reference voltage (paragraph 0030 and FIG 3 describing a block diagram of a selectable parallel signal path 300 of the type used in FIG. 2A, showing a phase shift element 302 series-connected between two bracketing series FET switches 304. Shunt FETs 306 coupled to opposite ends of the phase shift element 302 (“a plurality of shunt switches”) and to circuit ground are switched to a conductive (ON) state to connect the phase shift element 302 to circuit ground when the series FET switches 304 are switched to a non-conductive (OFF) state (thus isolating the phase shift element 302) (“configured to electrically connect one or more unselected positive or negative phase shifting networks to a reference voltage”), and are switched to a non-conductive (OFF) state when the series FET switches 304 are switched to a conductive (ON) state. The shunt FETs 306 provide improved isolation for the phase shift element 302).”
Regarding claim 5, Gamal El Din in combination with Onaka teaches “wherein the first positive phase shifting network is implemented as a high pass filter, and the first negative phase shifting network implemented as a low pass filter (indeed, positive phase shifting circuit of Gamal El Din is implemented as capacitor C1 (see Table 4 in paragraph 0034) representing a high-pass filter, and negative phase shifting circuit is implemented as inductor L1 representing a low-pass filter. When the higher order LC circuits suggested by Onaka for higher phase shifting capability are implemented as disclosed in Onaka’s Fig. 2, the low-pass filter will take form of the circuit shown in FIG 2B of Onaka (“the first negative phase shifting network implemented as a low pass filter”).).”
Regarding claim 10, Gamal El Din teaches “further comprising a control circuit…” “…configured to control the plurality of shunt switches (paragraph 0026: The switch pairs Sna-Snb in each of the parallel signal paths are concurrently switched within a parallel signal path to allow the associated phase shift element 202 or THRU conductor 204 to be placed in-circuit between the ports RF1, RF2 under the control of an applied signal from a control circuit (not shown). Operation of the shunt switches is given in paragraph 0030. Although control circuit is not mentioned in paragraph 0030, it is, nevertheless, implicit).”
Gamal El Din does not teach that the control circuit is “formed on the semiconductor die”. In fact, Gamal El Din does not disclose anything related to placement of the control circuit.
However, Gamal El Din in paragraph 0024 teaches that the phase shift elements 202 may be physically located on the same integrated circuit (IC) die as the switch pairs Sna-Snb.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to also position the control circuit on the same integrated circuit die as the rest of the components of the disclosed phase shifter simply as design choice with predictable results, the results being a single package with no external components.
Regarding claim 13, Gamal El Din in combination with Eitan and Onaka as explained in the rejection of claim 1 above teaches “A wireless device (Gamal El Din, paragraph 0072: Multi-state phase shifters are useful in a wide variety of circuits for performing a range of functions. Such functions are particularly useful in such applications as radio systems. Radio system usage includes cellular radio systems (including base stations, relay stations, and hand-held transceivers). Therefore, recited in the claim “wireless device” may be mapped to any of these devices) comprising:
an antenna array including a plurality of antenna elements separated by a distance that is half of wavelength of a fundamental component of a radio frequency signal (Eitan, FIG. 10 with corresponding description discloses a hybrid beamforming system 1005 for a transmitter. Paragraph 0098: Each transmit path 1012(1)(1) to 1012(n)(m) includes a respective phase shifter 1016(1)(1) to 1016(n)(m), which shifts the phase of the respective transmit signal by a respective phase shift. Further, paragraph 0087 and FIG 8 shows an example of “an antenna array including a plurality of antenna elements” in which the antenna elements 515(1)(1) to 515(n)(m) within each antenna block 510(1) to 510(n) may be separated by half a wavelength of the radio signal to be received or transmitted).);
a plurality of signal conditioning circuits on a semiconductor die (Gamal El Din, paragraph 0011: the disclosed solution result in reduction of integrated circuit die area), each operatively associated with a corresponding one of the plurality of antenna elements (Eitan, paragraph 0098: Each transmit path 1012(1)(1) to 1012(n)(m) includes a respective phase shifter 1016(1)(1) to 1016(n)(m), which shifts the phase of the respective transmit signal by a respective phase shift.) and including at least first and second phase shifting circuits, the first phase shifting circuit shifts at least a first degree and includes a first positive phase shifting network paired with a first negative phase shifting network, the first positive phase shifting network having a first network topology with only a single first series capacitor, the first negative phase shifting network having a second network topology that is a Pi network having at least a first shunt capacitor, a first series inductor and a second shunt capacitor, the second phase shifting circuit shifts at least a second degree that is different than the first degree and includes a second positive phase shifting network paired with a second negative phase shifting network, the second positive phase shifting network having a third network topology that is a Tee network having at least a second series capacitor, a first shunt inductor, and third series capacitor, the second negative phase shifting network having a fourth network topology with only a single second shunt inductor, the first, second, third and fourth network topologies different from each other;
a plurality of selection switches formed on the semiconductor die, the plurality of selection switches selectively couple the first and second positive or negative phase shifting networks (this portion of the claim is rejected because of the same reasons as set forth in the rejection of claim 1 above over Gamal El Din and Onaka with the same reasons for combining as stated there) to at least one of the antenna elements in the antenna array (In the device of Eitan and Gamal El Din’s disclosures, the switches Sna and Snb in each of the phase shifter 200 shown in FIG 2A of Gamal El Din would “selectively couple the first, second and third positive or negative phase shifting networks to at least one of the antenna elements in the antenna array (antenna elements 515(1)(1) to 515(n)(m) in FIG 10 of Eitan)); and
a transceiver electrically coupled to the plurality of signal conditioning circuits (Eitan, FIG. 10 with corresponding description: transmit circuit 1060).”
Regarding claims 14, 44 and 45, these claims are rejected because of the same reasons as set forth in the rejection of claim 2 because they have similar limitations.
Regarding claims 15 and 40, these claims are rejected because of the same reasons as set forth in the rejection of claim 3 because they have similar limitations.
Regarding claims 33 and 39, Gamal El Din teaches “wherein the first positive phase shifting network and has a Pi topology [“has a Pi topology” is ignored as explained in the rejection of same claim under 35 USC 112], the second negative phase shifting network have a compact layout on the semiconductor die topology (as explained in the rejection of claim 1 above, “the first positive phase shifting network” would be implemented as a single series capacitor network and “the second negative phase shifting network” would be implemented as a single series inductor. It is implicit that a topology which consists of only a single capacitor or inductor “has a compact layout on the semiconductor die”).”

Regarding claim 34, Gamal El Din in combination with Onaka does not teach “wherein the first, second, and third series capacitors are between 0.1 picofarads and 5 picofarads.”
However, the specific values of components used in any of the phase shifter networks are defined by the topology of the phase shifter network as well as the desired phase shift, and are simply a matter of design considerations.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such specific values of the components as required by design including those falling within the range specified by the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 35, with respect to “wherein the first series inductor and the first shunt inductor and the second shunt inductor are between 0.2 nanohenry and 5 nanohenry”, Gamal El Din teaches in Table 3 of paragraph 0027 the value of a single inductor phase shifting network to be 0.376 nH.
However, the specific values of components used in any of the phase shifter networks are defined by the topology of the phase shifter network as well as the desired phase shift, and are simply a matter of design considerations.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such specific values of the components as required by design including those falling within the range specified by the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 41, this claim is rejected because of the same reasons as set forth in the rejection of claim 5 because they have similar limitations.
Regarding claim 42, this claim is rejected because of the same reasons as set forth in the rejection of claim 34 because they have similar limitations.
Regarding claim 43, this claim is rejected because of the same reasons as set forth in the rejection of claim 35 because they have similar limitations.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170230028 (Gamal El Din) in view of US 20190081693 (Eitan) and US 20180205358 (Onaka) as applied to claim 1 above, and further in view of US 20080186108 (Miya).
Regarding claim 11, Gamal El Din does not explicitly teach “wherein each positive phase shifting network provides a different amount of phase shift to a radio frequency input signal”.
Miya in FIG 1 with corresponding description in par. 0005 describes a switchable phase shifter different stages of which are designed to have different fixed phase shift amounts.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such configuration of different branches of the phase shifter disclosed by Gamal El Din in combination with Onaka so that their individual phase shifts would be different, as suggested by Miya, simply as design choice with predictable results, the results being the capability of achieving multiple values of phase shift with fixed interval. Additionally or alternatively, Gamal El Din discloses general configuration of the phase shifter, and recited by the claim limitation is nothing more than selecting specific values for the branches. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 12, Gamal El Din in combination with Miya teaches or fairly suggests “wherein the first, second and third phase shifting circuits are binary weighted.”
Miya in FIG 1 with corresponding description in par. 0005 describes a switchable phase shifter different stages of which “are binary weighted”. Indeed, the phase shifters have different fixed phase shift amounts, namely 0° to 11.25°, 22.5°, 45°, 90°, and 180°, respectively. The bit phase shifter 100 can accomplish the phase shift amounts of 32 patterns from 0 to 360 degrees at the interval of 11.25 degrees through on/off combinations of the phase shifters 100 to 105.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such configuration of different branches of the phase shifter disclosed by Gamal El Din in combination with Onaka so that their individual phase shifts would be related in a binary fashion, as suggested by Miya, simply as design choice with predictable results, the results being the capability of achieving multiple values of phase shift with fixed interval. Additionally or alternatively, Gamal El Din discloses general configuration of the phase shifter, and recited by the claim limitation is nothing more than selecting specific values for the branches. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648